Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021, has been entered.
 
Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-14 and 21-22 drawn to a cyclic peptide having an amino acid sequence of Formula 1, an external preparation thereof, and a medicament thereof) in the reply filed on November 29, 2018, is acknowledged.  Additionally, Applicant’s election of Species A (i.e., a single and specific cyclic peptide as SEQ ID NO: 3); Species B (i.e., a single and specific form for the external preparation as a gel formulation form); and Species C (i.e., a single and specific use as metabolic syndrome) in the reply filed on November 29, 2018, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that after the Examiner’s search, Species A has been expanded to include a derivative of SEQ ID NO: 3 where the C-terminus is amidated.  Thus, claim 4 is rejoined and examined herewith.  Also please note that Species B is expanded to include where the external preparation is in the form of an ointment, cream, semi-solid (e.g., lotion or paste), liquid, spray, or a patch as recited in instant claim 13.  Similarly, please note that Species C is expanded to include hypertension and cardiac failure as recited in instant claim 22. 


Status of Claims
Claims 1-22 were originally filed on August 31, 2016. 
The amendment received on November 29, 2018, amended claims 1 and 5.  The amendment received on May 28, 2019, amended claims 1-2, 4, 6, 13-16, and 21.  The amendment received on November 20, 2019, amended claims 1 and 13.  The amendment received on October 9, 2020, amended claims 1-3.  The amendment received on June 15, 2021, amended claims 1-3.
Claims 1-22 are currently pending and claims 1-4, 6, 13-14, and 21-22 are under consideration as claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 5 and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2018.

Priority
The present application claims status as a 371 (National Stage) of PCT/JP2016/065839 filed May 27, 2016, and claims priority under 119(a)-(d) to Japanese Application No. 2015-110622 filed on May 29, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2015-110622, which papers have been placed of record in the file.  Please note that the Japanese application is in a foreign language and therefore cannot be reviewed.  

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on June 15, 2021, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 1 and 3 as closed-ended requiring 100% identity to SEQ ID NO: 1 and the same length.  However, the claimed cyclic peptide also cannot have one or more of the amino acids as indicated in claim 1 (e.g., X8 does not denote Ser etc.) Furthermore, the claimed cyclic peptide also encompasses a derivative thereof but the derivative cannot include additional amino acid residues at the N-/C-terminals that are linked via a peptide bond.  As such, the scope of claims 1 and 3 is analogous to “consisting of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Response, filed 6/15/21, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claims 3-4 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn. 

Applicant’s arguments, see Response, filed 6/15/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-4, 6, 13-14, and 21-22 as being unpatentable over Seilhamer et al. U.S. Patent No. 7,179,790 B2 issued on February 20, 2007 in view of Djupesland, G., Drug Deliv. & Transl. Res. 3:42-62 (2013), alone or as evidenced by, Merriam-Webster, “Medicament”, available online at https://www.merriam-webster.com/dictionary/medicament, 11 pages (accessed on 8/12/19) (hereinafter the “Merriam-Webster” reference) (cited in the Action mailed on 8/20/19) has been withdrawn. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanctot et al. U.S. Patent No. 7,425,531 B2 issued on September 16, 2008, alone or as evidenced by, Merriam-Webster, “Medicament”, available online at https://www.merriam-webster.com/dictionary/medicament, 11 pages (accessed on 8/12/19) (hereinafter the “Merriam-Webster” reference) (cited in the Action mailed on 8/20/19).
For claims 1-3, with respect to where the cyclic peptide consists of instant SEQ ID NO: 5 where X1 is Gly, X2 is Gln, X3 is Lys, X4 is Ile, X5 is Ile, X6 is Gly, X7 is Ala, X8 is Val, X9 is Ser, X10 is Arg, X11 is Leu, and X12 is Gly and where there is a disulfide bond between the terminal cysteine residues:
Lanctot et al. discloses homologues of bone polypeptide 1 (i.e., BP-1) where one of the homologues is the amino acid sequence of rat BNP as SEQ ID NO: 18: CFGQKIDRIGAVSRLGC (See Lanctot specification, col. 17, lines 4-6; Figure 5B).  Lanctot et al. also discloses that the 2 cysteine residues conserved in all natriuretic peptides form an intramolecular disulfide bridge essential for their bioactivity (See Lanctot specification, col. 17, lines 6-8; Figure 5B).  When comparing the amino acid sequence of Lanctot’s SEQ ID NO: 18 with instant SEQ ID NO: 5, there is 100% identity.  Moreover, there are no peptide bonds other than between the amino acids in the amino acid sequence.  Therefore, the disclosure of Lanctot’s SEQ ID NO: 18 satisfies a peptide consisting of the amino acid sequence expressed by the Formula I as recited in instant claims 1-3.


Lanctot et al. discloses pharmaceutical compositions comprising a therapeutically effective amount of BP-1 or derivatives, homologues or immunological relatives thereof and one or more pharmaceutically acceptable carriers and/or diluents (See Lanctot specification, col. 22, lines 51-55).  Lanctot et al. discloses that the active compound is administered in a convenient manner such as by the oral, intravenous, intramuscular, subcutaneous, intranasal, intradermal or suppository routes or implanting (See Lanctot specification, col. 22, lines 62-66).  It is noted that the instant specification defines an “external preparation” as an agent that is applied to skin or mucosa, whose utility is not limited to a medicament, quasi-drug, skin-care product, and cosmetic product (See instant specification, paragraph [0018]).  Given that Lanctot et al. discloses that the pharmaceutical composition is administered in aconventient manner including intranasal administration, it would necessarily follow that the composition being formulated for intranasal administration is an external preparation that is applied to mucosa of the nose. 
Furthermore, pursuant to MPEP 2131.02, it states that, “[i]f one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated.” In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  In the instant case, Lanctot et al. discloses that the pharmaceutical composition is administered in a convenient manner including one of 8 modes of administration.  Thus, an ordinary skilled artisan can at once envisage that the pharmaceutical composition is an external preparation.  Thus, the teachings of Lanctot et al. satisfy the claim limitation as recited in instant claim 6.

For claim 14, with respect to where the external preparation is formulated for use as a pharmaceutical product, a quasi-drug or a cosmetic product:

Additionally and/or alternatively, although Lanctot et al. teaches a pharmaceutical composition comprising a therapeutically effective amount of SEQ ID NO: 18 as a BP-1 homologue that is administered as an external preparation (See discussion of claim 6) thereby constituting a pharmaceutical product, the Examiner would like to remind Applicants that the preamble recites an external preparation, and while the use of a descriptive clause, i.e. “for use as a pharmaceutical product,…” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the teachings of Seilhamer et al. satisfies the claim limitation as recited in instant claim 14.
Additionally and/or alternatively, although Lanctot et al. teaches that a pharmaceutical composition comprising a therapeutically effective amount of SEQ ID NO: 18 as a BP-1 homologue, which is necessarily a pharmaceutical product, it is unnecessary for a prior art reference to teach the intended use of the external preparation because the intended use of the external preparation (i.e., for use as a pharmaceutical product, a quasi-drug, or a cosmetic product) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed external preparation.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a 

For claim 21, with respect to a medicament comprising one or more cyclic peptides of claim 1:
Lanctot et al. discloses pharmaceutical compositions comprising a therapeutically effective amount of BP-1 or derivatives, homologues or immunological relatives thereof and one or more pharmaceutically acceptable carriers and/or diluents (See Lanctot specification, col. 22, lines 51-55).  These BP-1 products are used to treat bone-related diseases and/or conditions such as osteoporosis (See Lanctot specification, col. 21, lines 62-67 to col. 22, lines 1-4). 
Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  As such, given that the instant specification does not define what is meant by a “medicament”, the plain and ordinary meaning of the word applies.  “Medicament’ is defined as a substance used in therapy (See Merriam-Webster reference, pg. 2).  Thus, by using the BP-1 product such as SEQ ID NO: 18 as a BP-1 homologue in order to treat osteoporosis, SEQ ID NO: 18 constitutes a medicament.  Thus, the teachings of Lanctot et al. satisfies the claim limitation as recited in instant claim 21.  

For claim 22, with respect to where the medicament is a therapeutic for metabolic syndrome:
Although Lanctot et al. discloses that SEQ ID NO: 18 is a medicament (See discussion of claim 21) that is a therapeutic for bone diseases such as ostoeporosis, Lanctot et al. does not expressly disclose that SEQ ID NO: 18 is a medicament that is a therapeutic for metabolic syndrome.  However, the Examiner would like to remind Applicants that the preamble recites a medicament, and while the use of a descriptive clause, i.e. “for hypertension,…, cardiac failure,…, or metabolic syndrome” when referring to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the teachings of Seilhamer et al. satisfy the claim limitation as recited in instant claim 22.
Additionally and/or alternatively, although Lanctot et al. discloses that SEQ ID NO: 18 is a medicament (See discussion of claim 21) that is a therapeutic for bone diseases such as ostoeporosis, Lanctot et al. does not expressly disclose that SEQ ID NO: 18 is a medicament that is a therapeutic for metabolic syndrome.  However, it is unnecessary for a prior art reference to teach the intended use of the medicament because the intended use of the medicament (i.e., for hypertension, cardiac failure, metabolic syndrome, etc.) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed external preparation.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use of the medicament (i.e., for hypertension, cardiac failure, metabolic syndrome, etc.) is an intended result of the claimed medicament that gives little meaning and purpose to the structure of the claimed medicament.  Accordingly, claim 22 recites an intended result that does not render material to patentability.

	Accordingly, the disclosure of Lanctot et al. anticipates instant claims 1-3, 6, 14, and 21-22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 

Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lanctot et al. U.S. Patent No. 7,425,531 B2 issued on September 16, 2008, as applied to claim 1 above, and further in view of Adessi et al., Curr. Med. Chem. 9:963-978 (2002), as applied to claim 4 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, please see discussion of Lanctot et al. above.  

For claim 4, with respect to where a derivative of the cyclic peptide is substituted by a substituent which is capable of replacing a hydrogen atom, a hydroxyl group, a carboxy group, or an amino group in the cyclic peptide:
Lanctot et al. teaches homologues of bone polypeptide 1 (i.e., BP-1) where one of the homologues is the amino acid sequence of rat BNP as SEQ ID NO: 18: CFGQKIDRIGAVSRLGC (See Lanctot specification, col. 17, lines 4-6; Figure 5B).  These homologues of BP-1 is meant to include synthetic derivatives (See Lanctot specification, col. 20, lines 31-32).  As such, the teachings of Lanctot et al. encompass chemical modification of the BP-1 products. 
Adessi et al. teaches that chemical modifications of peptides introduced strategically at potential enzymatic cleavage sites can dramatically increase the in vivo stability of peptide drugs (See Adessi article, pg. 965, col. 2, 1st paragraph).  Adessi et al. teaches a number of peptide modifications where the nature of the peptide backbone is not altered (See Adessi article, pg. 966, col. 2, last paragraph; Figure 1A).  One of these peptide modifications is where the free amino group at the N-terminus is acetylated and/or the free carboxyl group at the C-terminus is amidated (See Adessi article, pg. 967, col. 1, last paragraph).  In serum and plasma, many small peptides are degraded primarily by exopeptidases (See Adessi article, pg. 967, col. 1, last paragraph).  Most L-amino acid peptides with free N- and C-termini are 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Lanctot et al. does not teach where instant SEQ ID NO: 5 is modified by replacing the hydroxyl group at the C-terminus with NH2 thereby amidating the C-terminus and/or replacing the amino group at the N-terminus with an acetyl group thereby acetylating the N-terminus as recite in instant claim 4.  However, the teachings of Adessi et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment where instant SEQ ID NO: 5 is modified by replacing the hydroxyl group at the C-terminus with NH2 thereby amidating the C-terminus and/or replacing the amino group at the N-terminus with an acetyl group thereby acetylating the N-terminus as recite in instant claim 4, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lanctot et al. and modify the C-terminus of a BP-1 homologue such as SEQ ID NO: 18 by replacing the hydroxyl group at the C-terminus and/or by replacing the amino acid at the N-terminus thereby forming a derivative of SEQ ID NO: 18.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because chemically modifying the free hydroxyl group at the C-terminus with NH2 and/or the free amino group at the N-terminus with an acetyl KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lanctot et al. U.S. Patent No. 7,425,531 B2 issued on September 16, 2008, as applied to claims 1 and 6 above, and further in view of Djupesland, G., Drug Deliv. & Transl. Res. 3:42-62 (2013) (cited in the Action mailed on 12/16/20), as applied to claim 13 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 6, please see discussion of Lanctot et al. above.  

For claim 13, with respect to where the external preparation is a solid, semi-solid, powder, liquid, pray, ointment, cream, emulsion, gel or patch formulation:
Lanctot et al. discloses pharmaceutical compositions comprising a therapeutically effective amount of BP-1 or derivatives, homologues or immunological relatives thereof and one or more pharmaceutically acceptable carriers and/or diluents (See Lanctot specification, col. 22, lines 51-55).  Lanctot et al. discloses that the active compound is administered in a convenient manner such as by the 
Djupesland teaches various types of formulations for intranasal administration including liquid formulations, aerosol formulations, and spray formulations (See Djupesland article, pg. 46, col. 2, 2nd paragraph; pg. 49, last paragraph to pg. 50, 1st paragraph).  The liquid nasal formulations are mainly aqueous solutions, but suspensions and emulsions can also be delivered (See Djupesland article, pg. 46, col. 2, 2nd paragraph).  As such, Djupesland suggests multiple formulations for intranasal administration including liquid, spray and emulsion formulations.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Lanctot et al. does not teach where the external preparation is a solid, semi-solid, powder, liquid, pray, ointment, cream, emulsion, gel or patch formulation as recited in instant claim 13.  However, the teachings of Djupesland et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the external preparation is a solid, semi-solid, powder, liquid, pray, ointment, cream, emulsion, gel or patch formulation as recited in instant claim 13, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lanctot et al. and formulate the pharmaceutical composition comprising SEQ ID NO: 18 as a BP-1 homologue in the form of a liquid, spray and/or emulsion thereby being suitable for intranasal administration.  An ordinary skilled artisan would have been motivated to follow Lanctots’ teachings as modified by Djupesland, because formulating pharmaceutical compositions as liquid, spray, and/or emulsion is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., formulating the composition as a liquid, spray, or emulsion formulation suitable for intranasal administration) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 13-14, and 21-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Therefore, instantly claimed invention is newly rejected as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654